The Supreme Court affirmed the decree on March 31, 1879, in the following opinion:
Per Curiam:
The assignments of error are entirely too general, pointing to no specific error except the allowance of the claim of the Mountain City Banking Company. We think the charter of that company authorized them to purchase notes as an investment, and, conceding this was a discounting privilege, the presumption must be, that the forms prescribed by the constitution to be pursued before the creation of such a corporation by the legislature have been pursued. Whether in a collateral proceeding like this such a presumption is not conclusive it is unnecessary in this case to determine.
Decree affirmed and appeal dismissed at the costs of the appellant.